        CASE 0:11-cr-00025-ECT-FLN Doc. 137 Filed 02/09/21 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


United States of America,                               File No. 11-cr-025 (ECT)

               Plaintiff,

v.                                                     OPINION AND ORDER

Robert Ellis Hastings,

               Defendant.


       Defendant Robert Ellis Hastings asks the Court to reconsider its denial of his motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A).1 ECF Nos. 132, 133, 135,

136. To recap, Hastings pleaded guilty in 2011 to being a felon in possession of a firearm

in violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1) and was sentenced as an armed career

criminal to a prison term of 180 months. ECF No. 54. Hastings is confined in FCI Fort

Dix, and his projected release date is July 22, 2023. See Fed. Bureau of Prisons, Find an

Inmate, https://www.bop.gov/inmateloc/ (last visited February 9, 2021).




1
        Hastings does not state whether he has exhausted his administrative remedies under
18 U.S.C. § 3582(c)(1). Hastings did, however, properly exhaust his remedies before filing
his original compassionate release motion. See ECF No. 126 at 1. The Government has
not filed a response challenging the propriety of the instant motion. Hastings’s motion will
be construed as one to reconsider under Local Rule 7.1(j), United States v. Johnson, No.
16-cr-0193 (WMW/BRT), 2021 WL 424675, at *1 (D. Minn. Feb. 8, 2021), and Hastings
will not be required to re-exhaust his administrative remedies, see United States v. Brown,
   F. Supp. 3d , No. 6:13-CR-06006 EAW, 2021 WL 29168, at *1–3 (W.D.N.Y. Jan. 5,
2021); United States v. Daugerdas, No. 09cr581, 2020 WL 4931988, at *1 n.1 (S.D.N.Y.
Aug. 18, 2020).
        CASE 0:11-cr-00025-ECT-FLN Doc. 137 Filed 02/09/21 Page 2 of 6




       In June 2020, Hastings filed a pro se motion for compassionate release. ECF No.

124. In that motion, Hastings sought a reduction of his prison sentence to time served and

to begin serving his five-year term of supervised release. Id. at 2. Hastings offered two

grounds for a reduced sentence. First, he claimed that neuropathy and chronic pain placed

him at severe risk for developing serious complications if he contracted COVID-19. Id. at

3. Second, Hastings claimed that his teenage son had fled an abusive caregiver and would

not turn himself in to social workers unless Hastings was released. Id. at 8–9.

       Hastings’s motion for compassionate release was denied without prejudice. ECF

No. 126 at 5. First, available authorities did not support Hastings’s claim that neuropathy

and chronic pain increased his risk of developing severe complications from COVID-19.

Id. at 3. “Nor ha[d] Hastings alleged any particularized risk of contracting COVID-19 due

to conditions at FCI Fort Dix,” where there were zero confirmed active cases reported

among inmates. Id. Second, Hastings’s concerns over his teenage son, though troubling,

did not concern the “death or incapacitation of [his] caregiver” under U.S.S.G. § 1B1.13

cmt. n.1(C) and were not otherwise an extraordinary or compelling reason for a reduced

sentence. Id. at 4. Finally, even if Hastings could show extraordinary and compelling

reasons, he had not shown that he posed no risk of danger to the community if released, as

required by U.S.S.G. § 1B1.13(2). Id. at 4–5. Hastings appealed the decision, and the

Eighth Circuit summarily affirmed. ECF Nos. 127, 130, 131.

       Under Local Rule 7(j), a party must obtain the court’s permission to file a motion

to reconsider by showing “compelling circumstances.” Hastings did not seek court

permission before filing his motion to reconsider. As compelling circumstances, Hastings

                                             2
         CASE 0:11-cr-00025-ECT-FLN Doc. 137 Filed 02/09/21 Page 3 of 6




points to an alarming COVID-19 outbreak at FCI Fort Dix, where the BOP reported as

many as 789 active cases among inmates in early January. ECF No. 133 at 1–2; see also

United States v. Werlein, No. 10-cr-59 (DWF/FLN), 2021 WL 101131, at *1 (D. Minn.

Jan. 12, 2021). Conditions have improved in Fort Dix, though not dramatically. There are

now 210 confirmed active cases reported among inmates and 36 confirmed active cases

among      staff.      See    Fed.    Bureau       of   Prisons,   COVID-19      Coronavirus,

https://www.bop.gov/coronavirus/ (last visited February 9, 2021). Excusing Hastings’s

noncompliance with Local Rule 7(j), and assuming without deciding that the COVID-19

outbreak inside of FCI Fort Dix constitutes a compelling circumstance under that rule,

Hastings’s motion for compassionate release still falls short, and for much the same reasons

it did before.

        First, Hastings has still shown no “particularized susceptibility” to the virus. United

States v. Ocanas, __ F. Supp. 3d __, No. 15-cr-0083 (WMW/JSM), 2021 WL 330535, at

*2 (D. Minn. Feb. 2, 2021). On this point, Hastings challenges the conclusion that

neuropathy has not been deemed to pose a risk of severe complications from COVID-19.

In Hastings’s view, neuropathy is a “neurologic condition[]” that could do just that. ECF

No. 132 at 2. The Centers for Disease Control and Prevention (“CDC”) has said that

“[h]aving neurologic conditions such as dementia might increase [the] risk of severe illness

from COVID-19.” Ctrs. for Disease Control & Prevention, People with Certain Medical

Conditions, Coronavirus Disease 2019: People at Increased Risk for Severe Illness,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (last updated Feb. 3, 2021).           The CDC has not identified

                                               3
          CASE 0:11-cr-00025-ECT-FLN Doc. 137 Filed 02/09/21 Page 4 of 6




neuropathy as a condition that increases the risk of severe illness, and neuropathy seems

different than dementia, a cognitive disease.2 Hastings has not furnished evidence of, and

still no other medical authorities “seem to identify[,] . . . heightened risks associated with

neuropathy, chronic pain, or similar conditions.” ECF No. 126 at 3. Hastings has not

shown that contracting COVID-19 would somehow transform neuropathy into a condition

that “substantially diminishes [his] ability . . . to provide self-care within [FCI Fort Dix]”

and from which he would “not [be] expected to recover.” U.S.S.G. § 1B1.13 cmt. n.1(A).

       Hastings also claims his “history of smoking” makes him particularly susceptible to

the virus. ECF No. 132 at 2. Medical authorities do believe that “[b]eing a current or

former cigarette smoker increases . . . risk of severe illness from COVID-19.” Ctrs. for

Disease Control & Prevention, People with Certain Medical Conditions, Coronavirus

Disease      2019:     People      at     Increased      Risk      for    Severe      Illness,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html#smoking (last updated Feb. 3, 2021). Yet, as evidence of his own

history of smoking, Hastings has submitted only (1) a property inventory sheet that shows

he possessed six cigarettes in 2010 and (2) a 2020 BOP incident report reflecting his

possession of “what appeared to be a rolled up cigarette.” ECF No. 132-1 at 6–7. Hastings

has not furnished medical records documenting his smoking history or lung damage, and



2
       Neuropathy, or peripheral neuropathy, is the “damage, disease, or dysfunction of
one or more nerves[,] especially of the peripheral nervous system[,] that is typically marked
by burning or shooting pain, numbness, tingling, or muscle weakness or atrophy . . . .” See
Neuropathy,                    Merriam-Webster,                       https://www.merriam-
webster.com/dictionary/neuropathy#medicalDictionary (last visited Feb. 9, 2021).
                                              4
        CASE 0:11-cr-00025-ECT-FLN Doc. 137 Filed 02/09/21 Page 5 of 6




he does not claim to have a respiratory ailment. Courts consistently recognize that

“smoking by itself—especially with no supporting evidence that the history of smoking

has caused significant health ailments—may not be an appropriate ground justifying

compassionate release.” United States v. Khacho, No. 1:16-cr-00074-NONE, 2020 WL

7024216, at *5 (E.D. Cal. Nov. 30, 2020); see, e.g., United States v. Libby, No. 15-cr-182

(DWF/LIB), 2021 WL 254407, at *4 n.8 (D. Minn. Jan. 26, 2021); United States v. Batista,

No. 18-CR-319-LTS, 2020 WL 6132239, at *3–5 (S.D.N.Y. Oct. 19, 2020); United States

v. Bush, No. 1:18-cr-00907-PAC, 2021 WL 199618, at *1 (S.D.N.Y. Jan. 20, 2021)

(collecting cases). Hastings has not shown that his history of smoking, viewed alone or in

light of the risks posed by COVID-19, is an extraordinary and compelling reason that

justifies a reduced sentence. Cf. United States v. Heisler, No. 18-CR-0115 (PJS/LIB), 2020

WL 6708244, at *2 (D. Minn. Nov. 16, 2020) (finding extraordinary and compelling

reasons where defendant smoked for “more than 20 years”; had a documented form of

blood cancer, obesity, breathing abnormalities, and high blood pressure; and was taking

immunosuppressants for chronic obstructive pulmonary disease).

      Finally, a sentencing reduction would not be consistent with the Sentencing

Commission’s policy statement or the relevant sentencing factors.         See 18 U.S.C.

§ 3553(a). Most critically, Hastings has not shown that he poses no risk of danger to the




                                            5
        CASE 0:11-cr-00025-ECT-FLN Doc. 137 Filed 02/09/21 Page 6 of 6




community if released, as required by U.S.S.G. § 1B1.13(2). Hastings’s criminal history

is substantial and includes several convictions for high-lethality offenses.3

       Therefore, based on the foregoing, and on all the files, records, and proceedings

herein, IT IS ORDERED THAT Defendant’s Motion for Reconsideration of August 21,

2020 Order Denying Compassionate Release [ECF Nos. 132, 133, 135, 136] is DENIED

without prejudice.


Date: February 9, 2021                     s/ Eric C. Tostrud
                                           Eric C. Tostrud
                                           United States District Court




3
       Hastings’s motion will be denied insofar as it requests he be placed in a halfway
house or on home confinement, as the Bureau of Prisons has sole authority over placement
decisions. See 18 U.S.C. §§ 3621(b), 3624(c); United States v. Geddes, No. 14-cr-394
(DWF/LIB), 2021 WL 131233, at *2–3 (D. Minn. Jan. 14, 2021) (collecting cases).
                                              6
